Citation Nr: 1756793	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-07 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to increased disability ratings for bilateral hearing loss, currently rated as 10 percent prior to March 17, 2015, and 60 percent since.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to December 1983 and from May 1985 to October 1990.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The RO issued another rating decision in August 2015, which increased the disability rating for the bilateral hearing loss to 60 percent, effective from March 17, 2015.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A copy of the hearing transcript has been associated with the claims file.

With the exception of the new and material evidence issue, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  By a March 2009 rating decision, the AOJ denied the Veteran's claim for service connection for hypertension; he was advised of the AOJ's decision, and of his appellate rights.  The Veteran did not initiate an appeal of the AOJ's decision within one year, nor was new and material evidence received within a year.

2.  Additional evidence received since the AOJ's March 2009 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The AOJ's March 2009 rating decision to deny service connection for hypertension is final.  38 U.S.C. §§ 7105 (2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for hypertension.  38 U.S.C. §§ 1110, 1131, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the AOJ, by a decision entered in March 2009, denied the Veteran's claim for service connection for hypertension.  The AOJ notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the AOJ's decision within one year, nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b).  As a result, the AOJ's decision became final.  38 U.S.C. §§ 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for hypertension was denied in the March 2009 decision in pertinent part because the Veteran's STRs did not document treatment, evaluations, or a diagnosis of hypertension.  There was also no evidence that the Veteran's hypertension developed while he was on active duty or within one year of his military discharge.  The evidence received since the time of the AOJ's March 2009 rating decision includes ongoing treatment records diagnosing hypertension, as well as the Veteran's April 2017 hearing testimony, where the Veteran indicated he was placed on hypertension medication in 1993, just three years following service, and that he had a subsequent heart attack, which his physicians have linked to hypertension.  See the April 2017 hearing transcript, at 19, 21.

This new evidence is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.



	(CONTINUED ON NEXT PAGE)
ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for hypertension is reopened.


REMAND

The AOJ last associated with the Veteran's claims file records of his VA treatment in August 2015.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  

With respect to the need for medical examinations and/or opinions for the service connection claims, the Board notes that the evidence of record suggests current diagnoses of hypertension, sleep apnea, and hypothyroidism.  See respectively VA treatment record dated in January 2014; VA treatment record dated in September 2017; VA treatment record dated in July 2010.  The Veteran's STRs also document high blood pressure readings in service in October 1986.  The Veteran argues that his sleep apnea is due to teeth extractions in service, which are documented in July 1985 and August 1987.  Regarding his hypothyroidism, the Veteran asserts that he had cold sensitivity and weight gain during service, which were initial symptoms of his hypothyroidism.  His STRs document that he was discharged from the military due to his obesity.  Under the circumstances, the Board finds that the requirements for obtaining VA examinations and opinions for the service connection claims have been satisfied.  Because neither has of yet been provided, further development is required.

Regarding the bilateral hearing loss claim, the evidence demonstrates that the Veteran underwent audiometric testing at VA on July 23, 2008 and September 17, 2008, prior to testing at VA examinations in January 2009 and November 2010.  Full test results are not on file for those tests administered on July 23, 2008 and September 17, 2008.  Notably, a corresponding September 17, 2008 VA Audiology Consult indicated that "[t]oday's audio is available in CPRS under tools and
vista imaging display."  The Board finds that these test results may aid in resolving the Veteran's claim, and efforts should be made to obtain them.  

The Veteran's last VA examination to assess the current severity of his service-connected bilateral hearing loss was in March 2015.  Since that examination, the Veteran testified at his April 2017 Board hearing that his bilateral hearing loss had worsened since that VA examination.  See Board Hearing transcript, page 9.  Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of the disability.  

Accordingly, the case is REMANDED for the following actions:

1. The file contains VA treatment records through 
August 2015.  Obtain up-to-date VA treatment records from that date.  

2. Efforts should be made to find and associate with the 
file VA audiometric test results [identifying numerical values or audiometric graphing showing hearing thresholds at each frequency] that correspond to audiometric testing performed at VA on July 23, 2008 and September 17, 2008.  The Board notes that a September 17, 2008 VA Audiology Consult indicated that "[t]oday's audio is available in CPRS under tools and vista imaging display."  If these test results cannot be found, this should be made clear.

3.  Arrange to have the Veteran scheduled for a VA examination to assess the etiology of the Veteran's hypertension disability.  The entire claims file, to include a complete copy of the REMAND, should be sent to and reviewed by the examiner.  All indicated tests and studies should be accomplished.

The examiner should take a history from the Veteran as to the progression of the Veteran's hypertension disability.  Upon review of the file, interview with the Veteran and examination, the examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current hypertension had its onset in, or is otherwise related to the Veteran's period of service.  The examiner should consider and comment upon elevated blood pressure readings documented in October 1986, and the Veteran's contention that he was placed on hypertension medication just three years following his separation from service, ultimately leading to his first heart attack.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

4.  Arrange to have the Veteran scheduled for a VA examination to assess the etiology of the Veteran's sleep apnea.  The entire claims file, to include a complete copy of the REMAND, should be sent to and reviewed by the examiner.  All indicated tests and studies should be accomplished.

The examiner should take a history from the Veteran as to the progression of the Veteran's sleep apnea disability.  Upon review of the file, interview with the Veteran and examination, the examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current sleep apnea disability had its onset in, or is otherwise related to the Veteran's period of service, to include the Veteran's documented in-service dental extractions in July 1985 and August 1987.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

5.  Arrange to have the Veteran scheduled for a VA examination to assess the etiology of the Veteran's claimed hypothyroidism.  The entire claims file, to include a complete copy of the REMAND, should be sent to and reviewed by the examiner.  All indicated tests and studies should be accomplished.

The examiner should take a history from the Veteran as to the progression of the Veteran's hyperthyroidism disability.  Upon review of the file, interview with the Veteran and examination, the examiner should determine (a) whether the Veteran has a hypothyroidism disability, and (b) if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current hypothyroidism disability had its onset in, or is otherwise related to the Veteran's period of service.  The physician is asked to consider and comment upon the Veteran's competent lay statements of cold sensitivity and weight gain in service, claimed as markers for in-service onset, as well as his discharge due to obesity.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

6.  Schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected bilateral hearing loss should be reported in detail.  The examination must include appropriate audiometric and speech discrimination testing of each ear. 

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service- connected bilateral hearing loss on his functioning.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

7.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, in whole or in part, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


